NON-FINAL OFFICE ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2009/0037647 to Sugiyama et al. (hereinafter “Sugiyama”) in view of “SD Specifications Part 1 Physical Layer Simplified Specification” by Technical Committee SD Card Association (hereinafter “SD Spec”), and further in view of U.S. Patent Pub. No. 2013/0024585 to Takahashi (hereinafter “Takahashi”).

Sugiyama discloses:
1. A method, comprising:
receiving, at a memory device in a first configuration for a bus, an indication of a change from the first configuration to a second configuration for the bus (paragraph 67 and Figure 8, steps 809-810 – host apparatus 200 transmits mode switch command to memory card 100);
adjusting a mapping between a memory array of the memory device and the bus based at least in part on the second configuration, the bus having a first plurality of channels configured for data transfer in the first configuration and a second plurality of channels configured for data transfer in the second configuration (paragraphs 67, 96, and Figure 8, step 811 – memory card 100 switches from 4 bits bus mode to 2 bit bus mode), wherein the indication comprises the second plurality of channels (paragraph 67 – host transmits bus mode switch command, therefore, inherent that command indicates which terminals, or channels, to switch to);
receiving, while in the second configuration, a command from a host device for access to the memory array (paragraph 68 and Figure 8, steps 813-814 – host apparatus 200 transmits read command to memory card 100); and
communicating, while in the second configuration and in response to the command, data between the memory array and a second device over the second plurality of channels of the bus (paragraph 68-69 and Figure 8, step 815 – memory card 100 transmits in 2 bit bus mode).

Sugiyama does not disclose expressly wherein the indication comprises an index selected from a plurality of indices, the index indicating the second plurality of channels.

SD Spec teaches an indication comprising an index selected from a plurality of indices, the index indicating the second plurality of channels (page 91 – ACMD6 defines bus width with ‘00’=1 bit or ‘10’=4 bits bus).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Sugiyama by including an index to indicate the second plurality of channels, as taught by SD Spec.  A person of ordinary skill in the art would have been motivated to do so because Sugiyama specifies using a memory card that has a format similar to SD memory cards (paragraph 22).  SD Spec calls for a bus width mode command comprising an index that indicates which channels to be used (page 91).  Since Sugiyama teaches a bus mode switch command (paragraph 67), it would have been obvious to replace with the bus width mode command of SD Spec to achieve the same result.

Sugiyama further does not disclose expressly wherein the communicating comprises:
deactivating one or more channels of the first plurality of channels based at least in part on the indication, wherein the one or more channels re not included in the second plurality of channels.

Takahashi teaches deactivating one or more channels of the first plurality of channels based at least in part on the indication, wherein the one or more channels are not included in the second plurality of channels (paragraphs 6, 19, 20, 23).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Sugiyama by deactivating channels according to the selected mode, as taught by Takahashi.  A person of ordinary skill in the art would have been motivated to do so in order to simplify and use more efficient methods for transferring signals, as discussed by Takahashi (paragraph 5).  In this embodiment, Sugiyama may execute data transfers along a first route or a second route, while in 1 bit bus mode (paragraph 91).

	Modified Sugiyama discloses:
2. The method of claim 1, further comprising:
receiving, while in the second configuration, a read command for a memory address from the host device (paragraph 68);
prefetching, for the read command, data having a third width from the memory address, wherein the third width is common to prefetches in the first configuration and in the second configuration (paragraph 55);
converting the data having the third width into multiple sets of data having a second width corresponding to the second plurality of channels (paragraph 61 and Figure 7); and
outputting the multiple sets of data having the second width sequentially to the host device over the second plurality of channels (paragraph 61 and Figure 7).

3. The method of claim 2, wherein:
read commands are associated with a first burst length in the first configuration, and wherein the multiple sets of data having the second width correspond to a second burst length that is different from the first burst length (paragraphs 54-55).

4. The method of claim 1, further comprising:
receiving, while in the second configuration, a write command for a memory address from the host device (paragraph 77);
receiving, for the write command, multiple sets of data having a second width corresponding to the second plurality of channels sequentially over the second plurality of channels (paragraph 58);
aggregating the multiple sets of data having the second width into data having a third width (paragraphs 61-62 and Figure 7); and
writing the data having the third width to the memory array at the memory address (paragraphs 61-62 and Figure 7).

5. The method of claim 4, wherein:
write commands are associated with a first burst length in the first configuration, and wherein the multiple sets of data having the second width correspond to a second burst length that is different from the first burst length (paragraph 57-58).

6. The method of claim 1, wherein the second configuration is one of a plurality of configurations supported by the memory device, each configuration of the plurality of configurations associated with a different subset of channels of the bus (paragraph 28).

7. The method of claim 1, wherein the first plurality of channels corresponds to a first quantity of channels of the bus being active, and the second plurality of channels corresponds to a second quantity channels of the bus being active (paragraph 28).

8. A method, comprising:
determining, at a memory device operating a bus with a first width, an error condition for a channel of the bus, the error condition based at least in part on a physical measurement of the channel indicating a fault associated with the channel (paragraphs 74, 79, 80 and Figure 9, step 909 – detected error indicates too much noise across particular terminal, i.e., measurement of noise);
transmitting, to a host device, an indication of the error condition (paragraph 74 and Figure 9, steps 910-911);
receiving, from the host device, an indication of a change from the first width to a second width for the bus (paragraph 75 and Figure 9, steps 911-913); and
routing data between a memory array of the memory device and the bus based at least in part on the change from the first width to the second width (paragraphs 76-77 and Figure 9, steps 914-916), wherein the routing comprises:
deactivating one or more channels of the first plurality of channels based at least in part on the indication, wherein the one or more channels re not included in the second plurality of channels (Takahashi - paragraphs 6, 19, 20, 23).

9. The method of claim 8, wherein the channel is included in a first subset of channels of the bus (paragraph 28), the method further comprising:
receiving, after the change from the first width to the second width, a command from the host device for access to the memory array (paragraphs 68 and 76); and
routing the data between the memory array and a second subset of channels of the bus in response to the command (paragraphs 68 and 77).

10. The method of claim 9, wherein the second subset of channels corresponds to a configuration selected from a plurality of configurations of the bus, each configuration of the plurality of configurations associated with a different subset of channels of the bus (paragraph 28).

11. A method, comprising:
identifying, at a host device, an error condition for a channel of a bus between the host device and a memory device (paragraphs 66-67 and Figure 8, step 808);
transmitting, to the memory device, an indication of a change from a first configuration for the bus to a second configuration for the bus, the bus having a first plurality of channels configured for data transfer for the first configuration and a second plurality of channels configured for data transfer for the second configuration (paragraphs 67, 96, and Figure 8, steps 809-810), wherein the indication comprises an index selected from a plurality of indices (SD Spec, page 91), the index indicating the second plurality of channels (paragraph 67 – host transmits bus mode switch command, therefore, inherent that command indicates which terminals, or channels, to switch to); and
communicating, with the memory device based at least in part on transmitting the indication, data over the second plurality of channels of the bus (paragraph 67-69 and Figure 8, steps 811-816), wherein the communicating comprises:
deactivating one or more channels of the first plurality of channels based at least in part on the indication, wherein the one or more channels re not included in the second plurality of channels (Takahashi - paragraphs 6, 19, 20, 23).

12. The method of claim 11, further comprising:
receiving an indication of the error condition from the memory device, wherein identifying the error condition is based at least in part on receiving the indication of the error condition (paragraph 74).

13. The method of claim 11, further comprising:
detecting, by the host device, the error condition based at least in part on a measurement of the channel, or a data pattern communicated via the bus, or a combination thereof (paragraph 66).

14. The method of claim 11, further comprising:
transmitting, while the bus is in the second configuration, a write command and an address for the write command to the memory device (paragraph 76); and
transmitting, over the second plurality of channels, data for the write command via multiple sequential sets of data having a width corresponding to the second plurality of channels (paragraph 61 and Figure 7).

15. The method of claim 11, further comprising:
transmitting, while the bus is in the second configuration, a read command and an address for the read command to the memory device (paragraph 68); and
receiving, over the second plurality of channels, data associated with the read command via multiple sequential sets of data having a width corresponding to the second plurality of channels (paragraph 61 and Figure 7).

16. A device, comprising:
a plurality of pins operable to communicate data over a bus between the device and a host device (paragraph 23 and Figures 1 and 2, interface signal terminals 103);
a buffer coupled with the plurality of pins and a memory array (paragraph 25 and Figure 2, data switch circuit 17), the buffer operable to communicate first sets of data having a first width via a first plurality of channels in a first configuration and operable to communicate second sets of data having a second width via a second plurality of channels in a second configuration (paragraphs 37, 96); and
circuitry coupled with the buffer and the plurality of pins, the circuitry operable to:
receive an indication a change of the buffer from the first configuration to the second configuration (paragraphs 67 and 74), wherein the indication comprises an index selected from a plurality of indices (SD Spec, page 91), the index indicating the second plurality of channels (paragraph 67 – host transmits bus mode switch command, therefore, inherent that command indicates which terminals, or channels, to switch to); and
switch the buffer from the first configuration to the second configuration based at least in part on the indication of the change (paragraphs 37-39); and
deactivate one or more channels of the first plurality of channels based at least in part on the indication, wherein the one or more channels re not included in the second plurality of channels (Takahashi - paragraphs 6, 19, 20, 23)

17. The device of claim 16, wherein the buffer is operable to, when in a third configuration, communicate the second sets of data having the second width via a third plurality of channels (paragraphs 55, 96).

18. The device of claim 17, wherein the buffer is operable to, in a fourth configuration, communicate third sets of data having a third width via a fourth plurality of channels (paragraphs 56, 96).

19. The device of claim 16, further comprising:
a decoder operable to receive, in the second configuration, a read command for a memory address (paragraph 68), wherein the buffer is operable to, in the second configuration and in response to the read command:
prefetch data having a third width from the memory address, wherein the third width is common to prefetches for read commands in the first configuration and the second configuration (paragraph 55);
convert the data having the first width into multiple sets of data having the second width (paragraph 61 and Figure 7); and
transmit the multiple sets of data having the second width sequentially to the host device over the second plurality of channels (paragraph 61 and Figure 7).

20. The device of claim 16, further comprising:
a decoder operable to receive, in the second configuration, a write command for a memory address (paragraph 77), wherein the buffer is operable to, in the second configuration for the write command:
receive multiple sets of data having the second width sequentially over the second plurality of channels (paragraph 58);
combine the multiple sets of data having the second width into data having a third width (paragraphs 61-62 and Figure 7); and
write the data having the third width to the memory array at the memory address (paragraphs 61-62 and Figure 7).

21. The device of claim 16, wherein the circuitry is operable to:
detect an error condition for communication via at least one of the plurality of pins (paragraph 74); and
transmit, to the host device, an indication of the error condition for the at least one of the plurality of pins (paragraph 74).

24. The device of claim 16, further comprising:
a switch coupled with the plurality of pins and the buffer (paragraph 25 and Figure 2, data switch circuit 17), the switch operable to, in the first configuration, connect the plurality of pins to the buffer, and to, in the second configuration, connect a subset of the plurality of pins to the buffer (paragraph 28).

25. The device of claim 24, wherein the switch is operable to, in a third configuration, connect a second subset of the plurality of pins to the buffer (paragraph 55).

26. The device of claim 25, wherein at least one of the subset or the second subset of the plurality of pins comprises a first pin having a first index and a second pin having a second index, and excludes a third pin having a third index that is greater than the first index and less than the second index (paragraph 61).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of SD Spec and Takahashi, and further in view of U.S. Patent Pub. No. 2010/0072284 to Nishizawa et al. (hereinafter “Nishizawa”).

Sugiyama does not disclose expressly:
22. The device of claim 21, wherein the error condition comprises an open or a shorted condition for the at least one of the plurality of pins.

	Sugiyama further does not disclose expressly:
23. The device of claim 21, wherein the error condition comprises a cross-coupled condition for the at least one of the plurality of pins.

	Nishizawa teaches an error condition comprising an open, shorted, or cross-coupled condition for at least one of a plurality of pins of a memory card (paragraphs 25-26 and Figures 4A, 5A).

	Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Sugiyama by including error conditions among the pins, as taught by Nishizawa.  A person of ordinary skill in the art would have been motivated to do so because the error conditions are common problems involving insertion of memory cards, as discussed by Nishizawa (paragraphs 25-33).  Sugiyama also teaches insertion of a memory card (paragraph 30), and therefore, would have encountered the same types of error conditions as taught by Nishizawa.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/Primary Examiner, Art Unit 2113